Citation Nr: 1209785	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  03-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C infection.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Custody of the file has since been transferred to the RO in St. Petersburg, Florida, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board notes at the outset that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the course of the appeal the Veteran was granted service connection for major depressive disorder (MDD), and service connection for anxiety disorder with depression has been separately denied.  The Board has accordingly characterized the issue on appeal as a claim for service connection for PTSD only.  

In September 2006 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the VA Central Office in Washington, DC.  A transcript of that hearing is of record.

When this case was most recently before the Board in August 2009 the Board issued a decision denying both claims.  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court), which in May 2011 issued a Memorandum Decision that vacated the Board's decision and remanded the case back to the Board for further consideration. 

Subsequent to the Court's Order the Veteran's representative submitted additional documents to the Board in the form of VA and private treatment records, along with a waiver of AOJ jurisdiction.  The Board has accepted these documents for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or upon housebound status has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it pertains to the claim of service connection for hepatitis C, the Board notes that there are several opinions of record.  There is no indication in the positive nexus opinions that the Veteran's postservice risk factors were weighed against any in-service risk factors in determining that hepatitis C is due to service.  As it pertains to the negative opinions of record, specifically the December 2008 opinion, there is no rationale as to why one single sexual exposure, including one leading to an STD, in service, was less likely to cause hepatitis C.  It is also unclear from the record as to whether the Veteran claims that he only had one sexual encounter in service.  This will have to be addressed in order to render an adequate opinion.  Additionally, there was no rationale or supporting documentation for the December 2004 conclusion from Dr. R.C. that the Veteran's genotype was infrequent in North America, but was quite prevalent in Asia [where the Veteran was in service].  He used this conclusion to support his finding that the Veteran's hepatitis C was acquired in service.  Given the foregoing, a more complete opinion, including a thorough rationale which takes into consideration the Veteran's full history is needed concerning the claim of service connection for hepatitis C.

Unfortunately, the issue of entitlement to service connection for PTSD must once again be remanded for further development.  The Veteran's representative submitted an Appellant's Brief in November 2011 that cites a medical opinion by VA psychiatrist Janette Torres-Cruz dated August 30, 2011, which reportedly provides an opinion supporting the claim.  The cited opinion by Dr. Torres-Cruz was not provided to the Board, and it is not on in the claims file or in Virtual VA.  To preclude prejudice to the Veteran, the cited opinion must be associated with the file before the Board can proceed with adjudication of the appeal.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for an examination by a physician who is competent to provide an opinion concerning the etiology of the Veteran's hepatitis C.  The claims file must be provided to and reviewed by the physician.  All known risk factors obtained from a review of the record and from history obtained by the Veteran must be recorded.  In this regard, the in-service risk factors should be recorded and the postservice risk factors should be reported.  The physician should note that a review of the record reveals that the Veteran asserts that his hepatitis was caused by immunization air guns that were used on him in service and/or through a sexual encounter in service in which he acquired an STD.  Postservice history from the Veteran reveals that he had sexual encounters with prostitutes and that he had a history of non IV drug use.  There is also a questionable history of receiving a blood transfusion or blood products prior to 1992.

The examiner should identify when the Veteran was first diagnosed as having hepatitis C and what record was used to support his findings.

Given the Veteran's complete history, including all risk factors in service and after service, the examiner should give an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that his current hepatitis C was incurred in service or is related to any incidents of service, include air gun inoculations, and/or sexual encounter(s).

In giving the above requested opinion, the physician should comment on the December 2004 conclusion from Dr. R.C. in which it was reported that the Veteran's genotype was infrequent in North America, but was quite prevalent in Asia [where the Veteran served in the military].  The physician should discuss whether the conclusion drawn by the physician in December 2004 concerning the Veteran's genotype is accurate and is supportive of a finding that the Veteran's hepatitis C was incurred in service or is related to service.

If an opinion or any question cannot be addressed without resort to speculation, the examiner should provide the basis for such finding, including what evidence would be necessary to address the question asked.

2.  The RO should obtain a copy of the opinion by VA psychiatrist Dr. Janette Torres-Cruz dated August 30, 2011.  If unable to obtain the opinion, the Veteran should be notified and given an opportunity to submit this opinion.

3.  After reviewing the evidence and taking any additional development as may then become indicated, the RO should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



